Citation Nr: 0106217	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  99-24 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
January 1946; he died on December [redacted], 1998.  The appellant is 
his surviving spouse.  

This matter arises from an August 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that denied the benefits now sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1998, as the result of 
cancer of the bladder.  Complications as a result of surgery 
hastened his death.  

2.  At the time of the veteran's death, service connection 
had been established for psychoneurosis, anxiety state, 
evaluated as 10 percent disabling; residuals of a gunshot 
wound to the left thigh, evaluated as 10 percent disabling; 
and residuals of a gunshot wound to the left hand and 
residuals of a laceration of the left foot, each of which was 
noncompensable.  The veteran's combined disability evaluation 
was 20 percent.

3.  The disability that resulted in the veteran's demise was 
not attributable to military service or to a service-
connected disability.

4.  The veteran's service-connected disabilities did not 
contribute in any manner to his demise.

5.  At no time prior to his death were the veteran's service-
connected disabilities totally disabling.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for the cause of the 
veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1310 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.312 (2000).  

2.  The criteria for DIC pursuant to 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. 
§ 3.22 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
claims for benefits under laws administered by VA.  In the 
instant case, the appellant's representative has contended 
that all treatment records from Western Baptist Hospital 
should be obtained prior to appellate consideration, and that 
a medical opinion regarding a possible nexus between the 
veteran's service-connected psychiatric disorder and his 
death should also be obtained.  However, the record reflects 
both copies of a hospital summary from Western Baptist 
Hospital as well as the records of his ongoing treatment at 
that facility beginning in September 1998.  As such, the 
Board finds that the evidence of record is sufficient to 
comply with the requirements of the foregoing statute, 
particularly since there does not appear to be any reasonable 
possibility that further assistance would aid in 
substantiating the claims currently on appeal.  Accordingly, 
the Board will proceed to consider the claims on the merits.  

II.  Service Connection for the Cause of the Veteran's Death

The appellant does not contend that the immediate cause of 
the veteran's death, i.e., cancer of the bladder, was a 
direct result of the veteran's military service.  See 
38 U.S.C.A. § 1110.  Nor does the Board find any such 
relationship; the veteran was discharged from military 
service in December 1946, while cancer of the bladder was not 
diagnosed until the latter part of 1999.  Thus, service 
connection for the cause of the veteran's death is not 
warranted on either a direct or presumptive basis.  See 
38 U.S.C.A. §§ 1101, 1110, 1112.  

Alternatively, the appellant contends that the veteran's 
service-connected psychoneurosis, anxiety state, contributed 
substantially and materially to hasten his death.  In this 
regard, a service-connected disability is considered the 
"principal" cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause of 
death must have "contributed substantially or materially" to 
death, "combined to cause death," or "aided or lent 
assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).  

The veteran's death certificate indicates that the immediate 
cause of death was cancer of the bladder, and that 
complications secondary to surgery for that disability 
constituted the only underlying cause of death.  The summary 
from Western Baptist Hospital for the period beginning August 
25, 1998, and ending with the veteran's death, indicates that 
the veteran had been admitted to that facility with a 
transitional cell carcinoma of the urinary bladder.  The 
veteran underwent surgery which included a cystectomy that 
revealed that the veteran had a high-grade anaplastic 
malignant neoplasm involving the bladder as well as a 
component of poorly differentiated transitional cell 
carcinoma.  He also was found to have a microfocci of occult 
adenocarcinoma of the prostate.  Following surgery, the 
veteran developed a small bowel obstruction secondary to 
incarcerated ventral hernia that required surgery for repair 
of the ventral hernia with small bowel resection.  Following 
this, the veteran developed a small bowel fistula that 
eventually required a laparotomy for resection.  
Postoperatively, the veteran developed a wound infection with 
dehiscence of the wound, requiring closure and debridement of 
the wound.  The veteran then developed respiratory failure 
with bilateral pneumonia and generalized sepsis.  Because the 
veteran did not wish to be maintained on life support 
systems, he was taken off any such support, and he expired as 
a result of sepsis.  

The foregoing demonstrates that the veteran died as a result 
of carcinoma of the bladder and complications of surgery 
performed therefor.  Nowhere in the appellate record is there 
any indication that his service-connected psychiatric 
disorder hastened his demise.  The veteran's hospital records 
reflect various notations regarding the fact that he was 
depressed about his illness, and that he was encouraged to 
have a positive attitude.  However, nowhere in the medical 
treatment notes is it indicated that depression as a result 
of psychoneurosis "contributed substantially or materially" 
to the veteran's death, "combined with any other disability 
to cause his death," or "aided or lent assistance to the 
production of death."  Absent the presentation of competent 
medical evidence linking the cause of the veteran's death to 
military service or to a service-connected disability, and 
without clinical evidence showing that an already service-
connected disability contributed in some way to the fatal 
process, the Board finds no reasonable basis upon which to 
grant service connection for the cause of the veteran's 
death.  

III.  DIC Pursuant to 38 U.S.C.A. § 1318

Notwithstanding the foregoing, the surviving spouse of a 
deceased veteran is entitled to receive DIC benefits as if 
the veteran's death were service connected when the 
requirements set forth in 38 U.S.C.A. § 1318(b) have been 
met.  See also 38 C.F.R. § 3.22.  DIC based on 38 U.S.C.A. 
§ 1318(b) is awarded when the following conditions are met:  
(1) the veteran's death was not caused by his own willful 
misconduct; and (2) the veteran was in receipt of or for any 
reason was not in receipt of but would have been entitled to 
receive compensation at the time of death for a service-
connected disability or disabilities that either; (i) had 
been continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death; or (ii) had been continuously 
rated as totally disabling by a schedular or unemployability 
rating from the date of the veteran's discharge or release 
from active duty for a period of not less than five years 
immediately preceding death.  See 38 C.F.R. § 3.22(a).  
Parenthetically, the Board notes that the provisions of 
38 C.F.R. § 3.22(a) were amended effective January 21, 2000.  
The revision, during the pendency of this appeal, reflects 
VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes payment 
of DIC only in cases where the veteran had, during his 
lifetime, established a right to receive total service-
connected disability compensation for the required 10-year 
period before death or would have established such a right if 
not for clear and unmistakable error by VA.  However, in the 
case of Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal has been concluded, the version most 
favorable to the appellant will apply.  Given that the recent 
changes to 38 C.F.R. § 3.22(a) are more restrictive, the 
Board will proceed to decide this case under the previous 
provisions of the prior regulation.  Karnas, 1 Vet. App. at 
313.  

The appellant has not offered any specific contentions 
regarding her belief that the veteran was entitled to a total 
disability rating for the 10-year period immediately prior to 
his death.  Given that the veteran had been discharged from 
military service more than 30 years prior to his death, the 
provisions of 3.22(a)(2)(ii) are not applicable.  The only 
question for Board consideration, then, is whether the 
veteran, in fact, was totally disabled for the 10-year period 
immediately preceding his death as a result of his service-
connected disabilities.  

As previously mentioned, at the time of his death, the 
veteran was service connected for psychoneurosis, anxiety 
state, evaluated as 10 percent disabling; residuals of a 
gunshot wound to the left thigh, evaluated as 10 percent 
disabling; and residuals of a gunshot wound to the left hand 
and laceration of the left foot, each of which was 
noncompensable in nature.  The last medical evidence 
regarding the status of the veteran's service-connected 
disabilities is contained in the report of a VA general 
medical examination conducted in July 1952.  At that time, 
the veteran was employed by a gas company, and was working 40 
hours a week.  The veteran's death certificate indicates that 
his usual occupation had been as a salesman in the automotive 
industry prior to his death.  However, there is no indication 
as to whether he had retired, and, if so, whether it was 
because of any particular disability.  In effect, the record 
is devoid of any indication that the veteran's service-
connected disabilities, either individually or together, 
rendered him totally disabled.  In effect, the question of 
whether the veteran was "hypothetically" entitled to receive 
a 100 percent disability compensation rating based upon his 
service-connected disabilities for the 10-year period 
immediately prior to his death cannot be answered in the 
affirmative based upon the evidence of record.  In this 
regard, there simply is no clinical evidence to indicate that 
the veteran's service-connected disabilities were at any time 
during his lifetime totally disabling.  As such, DIC benefits 
pursuant to 38 U.S.C.A. § 1318(b) are not warranted.  See 
Wingo v. West, 11 Vet. App. 307, 311 (1998).  


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC under 38 U.S.C.A. § 1318(b) is denied.  


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals






